Case held for 30 days within which time the appellant must furnish a record which is adequate under the provisions of rules 232 and 234 of the Rules of Civil Practice to permit this court to review the questions presented. If the record is not received within such time, the appeal will be dismissed. Rule Y-a of the Rules of the Appellate Division, Fourth Department has nothing to do with the settlement of the original record, it deals only with the dispensing with printing of part of the record. (Appeal by plaintiff from judgment of Ontario Trial Term for plaintiff in an automobile negligence action.) Present — Williams, P. J., Goldman, Halpern, McClusky and Henry, JJ.